United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.D., Appellant
and
DEPARTMENT OF THE INTERIOR,
MINERALS MANAGEMENT SERVICE,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
G. Patrick Hand, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-17
Issued: July 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 4, 2010 appellant, through her attorney, filed a timely appeal from an
April 21, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP) which
denied her claim for an employment-related injury. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
lower back, buttock and leg condition in the performance of duty causally related to factors of
her federal employment.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the April 21, 2010 OWCP decision and on appeal, appellant
submitted new evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time
it issued its final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On October 8, 2009 appellant, then a 55-year-old facilities and security supervisor, filed
an occupational disease claim (Form CA-2) alleging that she developed lower back, buttock and
leg conditions which she attributed the duties of her federal employment.
By letter dated October 19, 2009, OWCP requested additional evidence to support her
claim and allotted 30 days for submission.
In an August 20, 2009 report, Dr. Kearny Quinn Robert, III, a Board-certified orthopedic
surgeon, diagnosed swelling of right knee consistent with a Baker’s cyst. In an August 27, 2009
report, he diagnosed spondylolisthesis and discogenic pain in right leg and back. In a
September 24, 2009 progress report, Dr. Robert indicated that appellant’s condition worsened
after therapy and a magnetic resonance imaging (MRI) revealed large disc herniation at L5-S1.
By decision dated November 24, 2009, OWCP denied appellant’s claim finding that the
medical evidence submitted was not sufficient to establish causal relationship.
In a November 12, 2009 report, Dr. Miguel Ridgley, a chiropractor, diagnosed
cervicalgia, low back pain, cervical subluxation and lumbar nerve root compression. He noted
that he first treated appellant on July 31, 2009 for neck and lower back pain after having moved
objects at work. Appellant provided a history of intermittent pain aggravated primarily by
prolonged standing and sitting.
In a September 17, 2009 radiological report, Dr. Brandt Zimmer, a Board-certified
radiologist, diagnosed moderate-sized central and right posterior paracentral disc extrusion at L5S1 and degenerative changes in the lower lumbar spine. In an August 21, 2009 radiological
report, he indicated that there was no sonographic evidence of deep venous thrombosis (DVT) in
the right lower extremity.
On December 22, 2009 appellant requested reconsideration and submitted additional
evidence.
In a December 3, 2009 report, Dr. Ridgley indicated that appellant initially began
treatment in December 2009 for lower back pain and was evaluated for neck and lower back pain
on July 31, 2009 after moving objects two days earlier. He opined that appellant’s back
condition could have been aggravated and worsened by any repeated pushing, pulling, stooping,
standing, or with any lifting over 10 pounds.
In a December 11, 2009 report, Dr. Robert indicated that he began treating appellant for
right heel pain on December 11, 2008. He reported that appellant complained of lower back pain
on August 20 and 27, 2009, but he did not treat her for lower back pain. Dr. Robert opined that
pushing, pulling, lifting, bending, stooping, and standing for long periods of time could cause
lower back pain and indicated that it was possible that those activities could have attributed to
appellant’s lower back pain.

2

By decision dated December 29, 2009, OWCP denied modification of the November 24,
2009 decision on the grounds that the medical evidence submitted was not sufficient to establish
causal relationship.
On April 2, 2010 appellant requested reconsideration. In a February 15, 2010 report,
Dr. John. C. Steck, a Board-certified neurosurgeon, diagnosed sciatica which is intractable with a
herniated disc. He opined that appellant’s back condition developed after heavy lifting at work
in June or July 2009. In a separate February 15, 2010 report, Dr. Steck advised appellant to
return to light-duty work with the following restrictions: no stooping, bending, or pushing,
pulling, lifting or carrying over 20 pounds.
By decision dated April 21, 2010, OWCP denied modification on the grounds that the
medical evidence submitted was not sufficient to establish causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, and that an injury4 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty, in a claim for an
occupational disease, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on whether there
is a causal relationship between the employee’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty and must be

3

5 U.S.C. §§ 8101-8193.

4

OWCP’s regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
5

O.W., Docket No. 09-2110 (issued April 22, 2010). See Ellen L. Noble, 55 ECAB 530 (2004).

6

D.R., Docket No. 09-1723 (issued May 20, 2010). See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).

3

supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.7
ANALYSIS
The Board finds that appellant failed to meet her burden of proof to establish that her
federal employment caused or aggravated her lower back, buttock or leg conditions. Appellant
submitted a statement in which she identified the factors of employment that she believed caused
the condition. In order to establish a claim that she sustained an employment-related injury, she
must also submit rationalized medical evidence which explains how her medical conditions were
caused or aggravated by the implicated employment factors.8
In a February 15, 2010 report, Dr. Steck diagnosed sciatica opined by history that
appellant’s back condition started after lifting at work in June/July 2009. He also advised
appellant to return to light-duty work with restrictions. Although Dr. Steck identified lifting in
appellant’s federal employment, Dr. Steck failed to directly address the issue of causal
relationship. He did not provide a medical opinion explaining how factors of appellant’s federal
employment, such as heavy lifting, caused or aggravated her sciatica condition. Lacking
thorough medical rationale on the issue of causal relationship, Dr. Steck’s reports are insufficient
to establish that appellant sustained an employment-related injury.
In an August 20, 2009 report, Dr. Robert diagnosed swelling of right knee consistent with
a Baker’s cyst. On August 27, 2009 he diagnosed spondylolisthesis and discogenic pain in right
leg and back. In a September 24, 2009 progress report, Dr. Robert indicated that an MRI scan
revealed large disc herniation at L5-S1. In a December 11, 2009 report, he noted that he began
treating appellant for right heel pain on December 11, 2008 and reported that she complained of
lower back pain on August 20 and 27, 2009, but he did not treat her for it. Dr. Robert stated that
it was possible that pushing, pulling, lifting, bending, stooping and standing for long periods of
time could have attributed to appellant’s lower back pain. Although he provided firm medical
diagnoses, Dr. Robert’s reports did not provide a fully rationalized medical opinion evidence
explaining how appellant’s leg and back conditions were caused or aggravated by factors of her
federal employment. Moreover, his opinion was couched in terms of possibility, thereby
rendering it speculative in nature and further diminishing the probative value.
In a September 17, 2009 radiological report, Dr. Zimmer diagnosed moderate-sized
central and right posterior paracentral disc extrusion at L5-S1 and degenerative changes in the
lower lumbar spine. In an August 21, 2009 radiological report, Dr. Zimmer indicated that there
was no evidence of DVT in the right lower extremity. The Board has held that medical evidence
that does not offer any opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship.9 The medical reports of Dr. Zimmer are
7

O.W., supra note 5.

8

Donald W. Wenzel, 56 ECAB 390 (2005); Leslie C. Moore, 52 ECAB 132 (2000); A.C., Docket No. 08-1453
(issued November 18, 2008).
9

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

4

therefore insufficient to meet appellant’s burden of proof to establish causal relationship between
her lower back, buttock and leg conditions and factors of her federal employment as none of
them offer an opinion on causal relationship.
The November 12, 2009 and December 3, 2009 medical reports of Dr. Ridgley, a
chiropractor, are of no probative value. The Board has noted that a chiropractor is a physician as
defined under FECA to the extent that the reimbursable services are limited to treatment
consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray
to exist.10 Dr. Ridgley diagnosed cervical subluxation, however, there is no evidence to establish
that he diagnosed a subluxation as demonstrated by x-ray to exist. Therefore, Dr. Ridgley is not
a physician and his reports do not constitute competent medical opinion.
Appellant has not submitted sufficient rationalized medical evidence to establish that her
claimed conditions are causally related to her work as a facilities and security supervisor. She
failed to meet her burden of proof to establish her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained a lower back, buttock and leg condition in the performance of duty causally related to
factors of her federal employment.

10

20 C.F.R. § 10.311.

5

ORDER
IT IS HEREBY ORDERED THAT the April 21, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 22, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

